98 N.J. Super. 321 (1967)
237 A.2d 297
DONALD L. SCOTT AND THEODORE DUNN, PLAINTIFFS-RESPONDENTS,
v.
TOWN OF BLOOMFIELD, RALPH G. CONTE AND H. JOSEPH NORTH, DEFENDANTS, AND BOYS' CLUB OF BLOOMFIELD, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued December 11, 1967.
Decided December 21, 1967.
*322 Before Judges SULLIVAN, FOLEY and LEONARD.
Mr. Paul Alongi for appellant (Messrs. Marinello, Henkel, Soriano & Klein, attorneys).
Mr. David C. Thompson for respondents (Messrs. Joyce & Brown, attorneys).
Mr. Elias Abelson, Deputy Attorney General, for State of New Jersey, intervenor, (Mr. Arthur J. Sills, Attorney General of New Jersey, attorney).
PER CURIAM.
The Town of Bloomfield, pursuant to a resolution and under the authority of N.J.S.A. 40:60-45.3, leased certain municipal property for a period of 99 years at a rental of $1 per year to defendant Boys' Club of Bloomfield. Plaintiffs, taxpayers of the municipality, instituted an action in lieu of prerogative writs challenging the validity of this lease. The trial court entered summary judgment declaring the resolution and lease void. 94 N.J. Super. 592. Defendant Boys' Club now appeals.
The trial court's action was based, inter alia, upon the determination that the statutory provision authorizing the lease was a special law that was unconstitutional because the appropriate pre-enactment public notification (R.S. 1:6-1) required by Art. IV, § 7, par. 8 of our State Constitution had not been given.
We agree and therefore affirm. However, we limit our affirmance to the above determination.